DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 3/24/2022.  Claim 14 is cancelled. Claims 1, 3, 4, 6, 12 and 15 are amended. Claims 17-20 are new. Claims 1-13 and 15-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negri 2017/0284306 in view of Rowe 2013/0152600.
Regarding claim 1, Negri teaches a method of controlling a gas turbine engine (10), the method including steps of: detecting a shaft break event (the event of breakage of the fan shaft 18 [0057] In the example shown, a device 55 for discharging combustion gas is arranged between the combustion chamber 70 and a first of the turbines, here the low-pressure turbine 46, which is mechanically connected to the shaft 16 and therefore to the fan shaft 18 with respect to the reduction gear 20. This discharge device 54 diverts the gases intended to supply the low-pressure turbine 46 and, in the event of breakage of the fan shaft 18, prevents the LP shaft 16 from overspeeding in the absence of the resisting torque generated by the fan 12. [0074] These steps comprise a first step 72 of measuring a speed N of a shaft 16 of the turbine engine, and then a second step 74 of comparing the measured speed N with a predetermined overspeed threshold value S. In the event of detection that the measured speed N has exceeded the threshold value S (a state represented by the value “YES” at the test N>S), the method comprises a third step 76 of the device 55, 55′ controlling the discharge of at least part of the primary flow by opening the valves 54. 54′. Preferably, the method also comprises, in the event of detection of the measured speed N exceeding the threshold value S (a state represented by the value “YES” at the test N>S), a fourth step 78 of the device 55, 55′ controlling the cutting off of the fuel supply to the combustion chamber 70, by activating the fuel-supply cut-off means 68. [0075] If the speed N does not exceed the threshold S, the device 55, 55′ remains in the phase of acquisition of the speed N (a state represented by the value “NO” at the test N>S). [0076] It will be understood that, in the case where the method is able to control a fourth step 78 of controlling the device 55, 55′ with a view to cutting off the fuel supply, the method does not foresee the order in which steps 76 and 78 are performed. In FIG. 6, these steps have been shown as simultaneous, but the fourth step 78 of controlling the means 68 with a view to cutting off the fuel supply could precede the step 76 of controlling the valve or valves 54, 54′ of the device 55, 55′. In a variant, the fourth step 78 of controlling the means 68 with a view to cutting off the fuel supply could also follow the step 76 of controlling the valve or valves 54, 54′) in a shaft of the gas turbine engine (18); and in response the detecting, activating a shaft break mitigation system (55) which introduces a fluid (the fluid discharged through 60) into a gas flow of the gas turbine engine (secondary flow [0046] As illustrated in more detail by FIGS. 1 and 2, the turbine engine 10 also comprises a fan casing (not visible) that extends around blades 13 and defines an air inlet duct for the flows F. Part of this air enters an inner annular flow duct 22 for a primary flow and the other part supplies an outer annular flow duct (not visible) for a secondary flow. As can be seen in FIGS. 3 to 5, the duct 22 passes through the low-pressure 14 and high-pressure 40 compressors, the combustion chamber 70 and the high-pressure 42 and low-pressure 48 turbines. The outer duct (not visible) encloses casings of the compressors and turbines and joins the inner duct 22 in an exhaust nozzle (not visible) of the turbine engine 10.) downstream of the turbine ([0046] … The outer duct (not visible) encloses casings of the compressors and turbines and joins the inner duct 22 in an exhaust nozzle (not visible) of the turbine engine 10., or increases an amount of the fluid being provided into the gas flow of the gas turbine engine downstream of the turbine (the opening of 55 both introduces and increases the fluid into the gas flow), whereby the fluid reduces an effective area of a nozzle (the exhaust nozzle defined by the outer duct) for the gas flow (this is the result of increasing the fluid flow in the outer duct) so as to reduce a mass flow rate of the gas flow through the turbine (the opening of 55 reduces the pressure ratio across the turbine by placing fluid that would have been upstream of the turbine downstream of the turbine, one of the effects being to reduce the effective nozzle area).
Negri as discussed above does not teach the shaft as connecting a compressor of the gas turbine engine to a turbine
Rowe teaches detecting shaft breaks any of the shafts of a gas turbine engine, including ones that connect compressors to turbines ([0048] Although the method of the present invention has been described with respect to detecting shaft break in the inter mediate pressure shaft system 48, it is equally applicable to the high pressure shaft system comprising the high pressure compressor 18, the high pressure shaft 38 and the high pressure turbine 22 or to the low pressure shaft system comprising the fan 14, low pressure shaft 34 and the low pressure turbine 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Negri with Rowe so as to apply the shaft break mitigation of Negri to the low pressure shaft 16 of Negri to extend the benefit of protection from shaft breakage to multiple shafts within the gas turbine engine.
Regarding claim 17, Negri in view of Rowe teaches the invention as discussed above.
Negri in view of Rowe as discussed above also teaches wherein the detecting of the shaft break event is a detection that a break in the shaft has occurred.
Regarding claim 19, Negri in view of Rowe teaches the invention as discussed above.
Negri in view of Rowe as discussed above also teaches wherein the fluid is different from a reheat fuel for a reheat system.

Claims 7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negri in view of Bacic 2013/0312423
Regarding claim 7, Negri teaches a gas turbine engine (10), comprising: an engine core (16, 18, 44, 14, 40, 70, 42, 46, 48) comprising a turbine (46), a compressor (14), and a shaft system (16, 18, and 44) connecting the turbine to the compressor (see Fig. 3); and control means (64, 66, and 68), wherein the control means is configured to, in response to detecting a shaft break event (the event of breakage of the fan shaft 18 see [0070] which describes the control means [0070] The control means 64 is further connected to a means 66 for detecting overspeeding of the LP shaft 16 so as to control the opening of the gate according to the information transmitted by this detection means. This detection means comprises, for example, a sensor 66 that senses the speed of the LP shaft 16 and is able to supply a value N of the speed of the LP shaft 16 that will be compared, by the control means 64, with a threshold value S in order to deduce therefrom whether or not this is a case of overspeeding. Finally, the control means 64 is preferably also connected to a means 68 for cutting off the fuel supply to the combustion chamber 70. In the event of the control means 64 detecting a case of overspeeding, the means 68 is controlled so as to stop the fuel supply to the chamber 70 see [0057] which teaches the detection of an overspeed is in response to a shaft break [0057] In the example shown, a device 55 for discharging combustion gas is arranged between the combustion chamber 70 and a first of the turbines, here the low-pressure turbine 46, which is mechanically connected to the shaft 16 and therefore to the fan shaft 18 with respect to the reduction gear 20. This discharge device 54 diverts the gases intended to supply the low-pressure turbine 46 and, in the event of breakage of the fan shaft 18, prevents the LP shaft 16 from overspeeding in the absence of the resisting torque generated by the fan 12. And see [0074]-[0076] which teach the steps performed by the control means [0074] These steps comprise a first step 72 of measuring a speed N of a shaft 16 of the turbine engine, and then a second step 74 of comparing the measured speed N with a predetermined overspeed threshold value S. In the event of detection that the measured speed N has exceeded the threshold value S (a state represented by the value “YES” at the test N>S), the method comprises a third step 76 of the device 55, 55′ controlling the discharge of at least part of the primary flow by opening the valves 54. 54′. Preferably, the method also comprises, in the event of detection of the measured speed N exceeding the threshold value S (a state represented by the value “YES” at the test N>S), a fourth step 78 of the device 55, 55′ controlling the cutting off of the fuel supply to the combustion chamber 70, by activating the fuel-supply cut-off means 68. [0075] If the speed N does not exceed the threshold S, the device 55, 55′ remains in the phase of acquisition of the speed N (a state represented by the value “NO” at the test N>S). [0076] It will be understood that, in the case where the method is able to control a fourth step 78 of controlling the device 55, 55′ with a view to cutting off the fuel supply, the method does not foresee the order in which steps 76 and 78 are performed. In FIG. 6, these steps have been shown as simultaneous, but the fourth step 78 of controlling the means 68 with a view to cutting off the fuel supply could precede the step 76 of controlling the valve or valves 54, 54′ of the device 55, 55′. In a variant, the fourth step 78 of controlling the means 68 with a view to cutting off the fuel supply could also follow the step 76 of controlling the valve or valves 54, 54′)), activate a shaft break mitigation system (55) which introduces a fluid (the fluid discharged through 60)  into a gas flow of the gas turbine engine (secondary flow [0046] As illustrated in more detail by FIGS. 1 and 2, the turbine engine 10 also comprises a fan casing (not visible) that extends around blades 13 and defines an air inlet duct for the flows F. Part of this air enters an inner annular flow duct 22 for a primary flow and the other part supplies an outer annular flow duct (not visible) for a secondary flow. As can be seen in FIGS. 3 to 5, the duct 22 passes through the low-pressure 14 and high-pressure 40 compressors, the combustion chamber 70 and the high-pressure 42 and low-pressure 48 turbines. The outer duct (not visible) encloses casings of the compressors and turbines and joins the inner duct 22 in an exhaust nozzle (not visible) of the turbine engine 10.) downstream of the turbine ([0046] … The outer duct (not visible) encloses casings of the compressors and turbines and joins the inner duct 22 in an exhaust nozzle (not visible) of the turbine engine 10), or increases an amount of a fluid being provided into the gas flow of the gas turbine engine downstream of the turbine (the opening of 55 both introduces and increases the fluid into the gas flow), whereby the fluid reduces an effective area of a nozzle (the exhaust nozzle defined by the outer duct) for the gas flow (this is the result of increasing the fluid flow in the outer duct) so as to reduce a mass flow rate of the gas flow through the turbine (the opening of 55 reduces the pressure ratio across the turbine by placing fluid that would have been upstream of the turbine downstream of the turbine, one of the effects being to reduce the effective nozzle area).
Negri as discussed above does not teach wherein the control means is an electronic engine controller
Bacic teaches implementing a shaft break mitigation system via an EEC ([0001] The present invention relates to a method of detecting shaft break. It is particularly, although not exclusively, related to detecting break of a shaft of a gas turbine engine. 
[0019] … A control system 46, such as an electronic engine controller ( EEC), is provided on the engine 10 and is configured to control aspects of the operation of the engine 10.  [0035] The method of the present invention thus provides a method of detecting shaft break in a shaft system 48 of a gas turbine engine 10 by modelling the shaft system 48 in the frequency domain and identifying key frequencies having features during normal operation of the gas turbine engine 10, measuring the shaft system 48 during operation and converting the measurements to the frequency domain, and then detecting the absence of features at the key frequencies to trigger generation of the shaft break signal. The processing of the frequencies is performed by the processor 54. Preferably the method of the present invention is implemented in a control system that performs the functions attributed to the processor 54, more preferably in the gas turbine engine control system 46. This enables the control system 46 to immediately act upon the shaft break signal to command engine shut down so that it happens as quickly as possible after positive detection of a shaft break event.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Negri with Bacic to provide the benefit of a system that can immediately act upon a shaft break detection.
Regarding claim 18, Negri in view of Bacic teaches the invention as discussed above.
Negri in view of Bacic as discussed above also teaches wherein the detecting of the shaft break event is a detection that a break in the shaft has occurred.
Regarding claim 20, Negri in view of Bacic teaches the invention as discussed above.
Negri in view of Bacic as discussed above also teaches wherein the fluid is different from a reheat fuel for a reheat system.

Claim 7, 10, 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice 2016/0010479 in view of Rowe 2012/0317955 and Schmitzer 4,581,888
Regarding claim 7, Rice teaches a gas turbine engine (20), comprising: an engine core (24, 26, 28) comprising a turbine (28), a compressor (22 and 24), and a shaft system (Fig. 1, the shafts shown but not labeled connecting the turbine section to the compressor) connecting the turbine to the compressor (see Fig. 1); and a reheat system (30)
Rice as discussed above does not teach an electronic engine controller, wherein the electronic engine controller is configured to, in response to detecting a shaft break event, activate a shaft break mitigation system which decreases the surge margin and prevents surge recovery during a shaft break event.
Rowe teaches a gas turbine engine having an electronic engine controller (46, 50, and 52); wherein the electronic engine controller is configured to, in response to detecting a shaft break event ([0021] Only once the arm signal 48 has been generated may a shaft failure signal 56 be generated by the control system 46… The shaft failure signal 56 is generated in response to a shaft failure indicator 58. The shaft failure indicator 58 may be a decrease in compressor speed at a rate quicker than a predetermined threshold. Alternatively, it may be a difference between compressor and turbine speed greater than a predetermined threshold or any other known method of determining shaft failure. The shaft failure indicator 58 may be mechanical, electrical or electronic as is well known in the art.), activate a shaft break mitigation system (an arm signal 48 and boxes 50 and 52 are activated per [0020] “The control system 46 is configured to generate an arm signal 48 that indicates the potential that a shaft break will occur. The arm signal 48 may be generated in response to an indication of an internal fire that may threaten the integrity of the shaft such as an air system temperature above a predetermined threshold, a rate of temperature increase greater than a predetermined threshold rate, or a combination of these; or a bleed valve actuation failure or other mechanical failure that is likely to subsequently cause a shaft break. Other indicators of an increased probability of shaft break may be used to trigger the control system 46 to generate the arm signal 48 as most appropriate in the particular application contemplated. In response to the generated arm signal 48 one or both of the following actions are triggered. A variable stator vane schedule may be altered as indicated at box 50 and described in more detail with respect to FIG. 3. Additionally or alternatively the response rate of one or more variable stator vane actuators may be reduced as indicated at box 52 and described in more detail with respect to FIG. 4” then the actions at [0021] cited supra are carried out) which decreases the surge margin and prevents surge recovery during a shaft break event ([0028] The result of altering the variable stator vane schedule is that the available surge margin is reduced. This means that the engine 10 is more likely to surge and in particular means that the engine 10 will be forced to surge more quickly in the event of a shaft break event. Advantageously, surge rapidly dissipates energy and therefore makes the release of high energy debris less likely. The engine 10 is forced into surge whilst the shaft failure signal 56 is generated and the engine shut down command 60 generated and implemented, see also [0005] The present invention also provides a gas turbine engine control system that is configured to: generate an arm signal indicating potential shaft break; and limit a response rate of a variable stator vane actuator in response to the arm signal. Advantageously the control system of the present invention acts to prevent recovery from surge in the event of a shaft break. [0006] The gas turbine engine control system may be further configured to alter a variable stator vane schedule to slew each variable stator vane to decrease the available surge margin in response to the arm signal. Advantageously this promotes the likelihood of engine surge in the event of a shaft break).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice with Rowe so as to activate a surge mitigation system that decreases the surge margin and prevents surge recovery during a shaft break event to mitigate the risk high energy debris ([0023] …Beneficially therefore energy is dissipated by surge so that the risk of release of high energy debris is mitigated or at least substantially reduced)
Rice in view of Rowe does not teach decreasing the surge margin and surge recovery by introducing a fluid into a gas flow of the gas turbine engine downstream of the turbine, or increasing an amount of a fluid being provided into the gas flow of the gas turbine engine downstream of the turbine, whereby the fluid reduces an effective area of a nozzle for the gas flow so as to reduce a mass flow rate of the gas flow through the turbine.
Schmitzer teaches that bringing an afterburner into operation or operating an afterburner decreases the surge margin and prevents surge recovery (col. 1 ll. 14-35 Gas turbine engines experience two types of compressor stall: recoverable stall, which is known as " surge", and nonrecoverable rotating stall, which is known as "stagnation" … these stalls usually occur during transient engine operation (i.e. during acceleration and deceleration), and are most likely to occur in engines which include augmentors (i.e. afterburners), when those augmentors are brought into or are in operation.). Bringing an afterburner into operation both introduces a fluid (the fuel provided the afterburner channel and the combustion products therefrom) into a gas flow of the gas turbine engine downstream of the turbine (the afterburner is downstream of the turbine, see Fig. 1 of Rice) and increases an amount of a fluid (the fuel provided the afterburner channel and the combustion products therefrom) being provided into the gas flow of the gas turbine engine downstream of the turbine and operating an afterburner introduces a fluid (the fuel provided the afterburner channel and the combustion products therefrom) into a gas flow of the gas turbine engine downstream of the turbine.  The recitation of “whereby the fluid reduces an effective area of a nozzle for the gas flow so as to reduce a mass flow rate of the gas flow through the turbine” is the result of the afterburner providing the fluid downstream of the turbine.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe with Schmitzers teachings so as substitute bringing the reheat/afterburner of Rice into operation and/or operating reheat/afterburner of Rice for the surge margin and surge recovery decreasing system of Rowe since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (bringing an afterburner into operation and/or operating an afterburner as taught by Schmitzer for the stator control of Rowe) to obtain predictable results (both elements decreases the surge margin and surge recovery which is the principle by which Rowe mitigates the risk of high energy debris), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)
Regarding claim 10, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice in view of Rowe and Schmitzer as discussed above also teaches wherein the gas turbine engine includes a shaft break prediction system (46 cited supra) which predicts a likely occurrence in the future of a shaft break in the shaft (the potential shaft break per [0020] cited supra.), and wherein in response to the shaft break prediction system predicting a likely occurrence in the future of a shaft break in the shaft, the electronic engine controller is configured to prime the shaft break mitigation system (the arming signal 48 is generated which primes the shaft break mitigation system see [0021] cited supra).
Regarding claims 1 and 4, per the rejection of claims 7 and 10 supra, Rice in view of Rowe and Schmitzer teaches providing the structural limitations recited in claims 1 and 4.
The recited method steps are the result of the normal operation of the apparatus taught by Rice in view of Rowe and Schmitzer.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 1 and 10 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claims 8, 9, 11, 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer and Stanley 4,539,809
Regarding claim 8, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice in view of Rowe and Schmitzer as discussed above also teaches wherein the gas turbine engine includes a reheat system wherein the fluid is reheat fuel (an afterburner receives fuel (reheat fuel) during operation).
Rice is silent as to the reheat fuel being provided from one or more spray nozzles of the reheat system.
Stanley teaches reheat fuel being provided from one or more spray nozzles (the outlets of 19 whereby the fuel is provided into the afterburner) of a reheat system (afterburner) (col. 2 ll. 38-47 Combustion in the afterburner 14 may be supported by fuel supplied through flameholders 19. In conventional fashion, fuel is supplied from one or more tanks, represented by fuel tank 20, through fuel line 21, to engine boost pump 22 for fuel pressurization and passage to main fuel pump and control means 23 and to fuel nozzles 18 through fuel line 24. For augmented engine operation utilizing afterburner 14, fuel is supplied through line 25 to augmenter pump and control means 26 and fuel line 27 to flameholders 19, substantially as shown in FIG. 1.)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Stanley so as to provide the reheat fuel via one or more spray nozzles to facilitate providing fuel in to the reheat system.
Regarding claim 9, Rice in view of Rowe, Schmitzer and Stanley teaches the invention as discussed above.
Rice in view of Rowe, Schmitzer and Stanley as discussed above also teaches wherein the reheat system includes a pump (26) for pumping reheat fuel (see col. 2 ll. 38-47 cited supra)
Rice in view of Rowe, Schmitzer and Stanley does not expressly teach the electronic engine controller is configured to increase an amount of reheat fuel being provided by increasing a pumping rate of the pump.
Rice in view of Rowe, Schmitzer and Stanley as discussed above teaches the electronic engine controller as controlling the response to the shaft break prediction and detection (see [0020] and [0021] cited supra) which per the rejection of claim 1 supra involves taking the afterburner from an off state into an operational state
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electronic engine controller as taught by Rice in view of Rowe, Schmitzer and Stanley supra so that it is configured to turn the pump since doing so would take the afterburner from an off state into an operational state which would decrease the surge margin and prevents surge recovery during a shaft break event as discussed in the rejection of claim 1 supra.  Turing the pump on increases the amount of reheat fuel being provided by increasing the pumping rate of the pump from 0 to greater than 0.
Regarding claim 11, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice in view of Rowe and Schmitzer as discussed above teaches wherein the fluid is reheat fuel (an afterburner receives fuel (reheat fuel) during operation).
Rice in view of Rowe and Schmitzer does not teach wherein the reheat system includes a pump (26) for pumping reheat fuel (see col. 2 ll. 38-47 cited supra).
Stanley teaches wherein the reheat system includes a pump (26) for pumping reheat fuel (see col. 2 ll. 38-47 cited supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe, Schmitzer with Stanley so as provide reheat fuel to the reheat system.
Rice in view of Rowe, Schmitzer, and Stanley does not teach wherein the electronic engine controller is configured to prime the shaft break mitigation system by activating one or more pumps operable to pump the fluid.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electronic controller of Rice in view of Rowe, Schmitzer and Stanley to prime the shaft break mitigation system by activating one or more pumps operable to pump the fluid since doing so would take the afterburner from an off state into an operational state which would decrease the surge margin and prevents surge recovery during a shaft break event as discussed in the rejection of claim 1 supra.
Regarding claims 2, 3, and 5, per the rejection of claims 8, 9 and 11 supra, Rice in view of Rowe, Schmitzer and Stanley teaches providing the structural limitations recited in claims 2, 3 and 5.
The recited method steps are the result of the normal operation of the apparatus taught by Rice in view of Rowe, Schmitzer and Stanley.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 2, 3, and 5 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claims 12 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer and Belghagi 9,371,779
Regarding claim 12, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice further teaches wherein the gas turbine engine includes a nozzle having a variable geometry
Rice in view of Rowe and Schmitzer as discussed above does not teach the electronic engine controller is further configured to perform a step, in response to the detecting of the shaft break event, of further reducing the effective area of the nozzle by varying a geometry of the nozzle.
Belghagi teaches that the surge margin depends on the section of a gas turbine engines nozzle (col. 6 ll. 3-9 In known manner, the thrust from a two-spool bypass turbojet having a variable section nozzle can be regulated by acting on two parameters in particular, namely: … the surge margin of the compressor, which depends directly on the section of the turbojet nozzle).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Belghagi so as to further configure the electronic engine controller to perform a step, in response to the detection of a shaft break event, of further changing (including reducing) the effective area of the nozzle by varying the geometry of the nozzle to thereby decrease the surge margin as needed.
Regarding claim 6, per the rejection of claims 12 supra, Rice in view of Rowe, Schmitzer and Belghagi teaches providing the structural limitations recited in claim 6.
The recited method steps are the result of the normal operation of the apparatus taught by Rice in view of Rowe, Schmitzer and Belghagi.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 6 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer and Xu 2018/0010465 
Regarding claim 13, per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the gas turbine engine of claim 7.
Rice in view of Rowe and Schmitzer as discussed above does not teach the gas turbine engine of claim as included in an aircraft.
Xu teaches Low-bypass turbofans are for use in supersonic aircraft ([0010] Low-bypass turbofans produce proportionally more thrust from the exhaust flow, generating greater specific thrust for use in high-performance applications including supersonic jet aircraft. Low-bypass turbofan engines may also include variable-area exhaust nozzles and afterburner or augmentor assemblies for flow regulation and short-term thrust enhancement. Specialized high-speed applications include continuously afterburning engines and hybrid turbojet/ramjet configurations).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Xu’s teachings so as to include the gas turbine engine in an aircraft since Xu teaches such engines are intended for use in supersonic jet aircraft.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer, and Best 2020/0231307
Regarding claim 15, per the rejection of claim 1 supra, Rice in view of Rowe and Schmitzer teaches method as claimed in claim 1.
Per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the structure which performs the method Rice in view of Rowe and Schmitzer as an EEC.
Rice in view of Rowe and Schmitzer is silent as to the EEC comprising a non-transitory computer readable storage medium storing a computer program comprising code which, when run on a computer, causes the computer to execute the method.
Best teaches an EEC can be implemented as using hardware, software, and/or firmware. In particular Best teaches an EEC can be implemented as a computer readable storage medium (non-transitory computer readable medium (e.g., volatile and/or non -volatile memory)) storing a computer program (machine language instructions or other executable instructions) comprising code which, when run on a computer (one or more processors) causes the computer to execute the methods executed by the EEC (see [0042] The EEC 148 and/or the aircraft control system 150 can be implemented using hardware, software, and/or firmware. For instance, EEC 148 and/or the aircraft control system 150 can include one or more processors and a non-transitory computer readable medium (e.g., volatile and/or non -volatile memory) that stores machine language instructions or other executable instructions. The instructions, when executed by the one or more processors, cause the EEC 148 and/or the aircraft control system 150 to carry out the various operations described herein. The EEC 148 and/or the aircraft control system 150, thus, can receive data and store the data in the memory as well).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Best since Best teaches it is known to implement an EEC as a computer readable storage medium storing a computer program comprising code which, when run on a computer, causes the computer to execute the method.
Regarding claim 16, per the rejection of claim 1 supra, Rice in view of Rowe and Schmitzer teaches method as claimed in claim 1.
Per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the structure which performs the method Rice in view of Rowe and Schmitzer as an EEC.
Rice in view of Rowe and Schmitzer is silent as to the EEC comprising a computer system programmed to perform the method.
Best teaches an EEC can be implemented as using hardware, software, and/or firmware. In particular Best teaches an EEC can be implemented as a computer system (one or more processors and a non-transitory computer readable medium (e.g., volatile and/or non -volatile memory)) programmed (the machine language instructions or other executable instructions comprise the program programmed into the EEC) to perform the method (see [0042] The EEC 148 and/or the aircraft control system 150 can be implemented using hardware, software, and/or firmware. For instance, EEC 148 and/or the aircraft control system 150 can include one or more processors and a non-transitory computer readable medium (e.g., volatile and/or non -volatile memory) that stores machine language instructions or other executable instructions. The instructions, when executed by the one or more processors, cause the EEC 148 and/or the aircraft control system 150 to carry out the various operations described herein. The EEC 148 and/or the aircraft control system 150, thus, can receive data and store the data in the memory as well).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Best since Best teaches it is known to implement an EEC as a computer system programmed to perform the method.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive.  The detection of a shaft break event in Rowe requires two steps, the arm signal 48 (which activates boxes 50 and 52) and the shaft failure indicator must both be generated for a shaft failure signal to be generated “Only once the arm signal 48 has been generated may a shaft failure signal 56 be generated by the control system 46… The shaft failure signal 56 is generated in response to a shaft failure indicator 58”.  As such, the activation of the shaft break mitigation system will always be in response to the arm signal 48 which forms part of the shaft failure signal 56 generation. Further, in claims 1 and 7, applicant’s recitations are not sufficiently particular to distinguish between a shaft break and a potential shaft break as indicated by the recitations of new claims 17 and 18 “wherein the detecting of the shaft break event is a detection that a break in the shaft has occurred”.
Applicant next argues that the operating principle of Rowe has been impermissibly altered.  However, Rowe is not the primary reference and the teaching in question, the shutting off of the fuel supply was not used to modify the primary reference.
New claims 17-20 are addressed by the new references Negri 2017/0284306 in view of Rowe 2013/0152600 and Bacic 2013/0312423.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741